

115 HJ 145 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of the Treasury relating to “Returns by Exempt Organizations and Returns by Certain Non-Exempt Organizations”.
U.S. House of Representatives
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS2d SessionH. J. RES. 145IN THE HOUSE OF REPRESENTATIVESDecember 13, 2018Mr. Price of North Carolina (for himself, Mr. Sarbanes, Ms. Schakowsky, Mr. Pocan, Ms. Jayapal, and Mr. Deutch) submitted the following joint resolution; which was referred to the Committee on Ways and MeansJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of the Treasury relating to Returns by Exempt Organizations and Returns by Certain Non-Exempt Organizations. 
That Congress disapproves the rule submitted by the Department of the Treasury relating to Returns by Exempt Organizations and Returns by Certain Non-Exempt Organizations (Rev. Proc. 2018–38 (July 16, 2018)), received in the House of Representatives on July 26, 2018, and received in the Senate on July 30, 2018, and such rule shall have no force or effect. 